DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/19/2019, Claims 1-12 have been cancelled, and Claims 13-33 are pending.

Claim Objections
Claims 23 and 26 is objected to because of the following informalities: 
Claims 23 and 26 are dependent on cancelled Claim 12, and it appears that this claim should dependent from independent Claim 13.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 21-24, 26-28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 12 of U.S. Patent No. 10,307,153 (now referred to as Pat ‘153). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 13, Claim 1 of Pat ‘153 discloses a bone screw system comprising: 
a bone screw having a threaded shaft with a proximal end and a distal end, a screw head secured to the proximal end of said threaded shaft, and a tip located at the distal end of said threaded shaft (Column 16, Lines 45-48); 
a fixation plate coupled with said threaded shaft, said fixation plate having an outer peripheral edge, a central opening adapted to receive said threaded shaft, and protrusions that extend distally from said fixation plate (Column 16, Lines 49-52; the Examiner notes that the fixation plate having an outer peripheral edge is an inherent feature of the fixation plate); and 
an insertion tool having a tubular shaft, wherein said bone screw is disposed within said tubular shaft (Column 16, Lines 53-56), and wherein said tubular shaft has a distal shaft section having an inner surface with a groove that seats said outer peripheral edge of said fixation plate for retaining said fixation plate within said distal shaft section (Column 16, Lines 56-60).
Regarding Claim 21, Claim 1 of Pat ‘153 discloses the system as claimed in claim 13, wherein said tip located at the distal end of said threaded shaft of said bone screw comprises a self-tapping tip (Column 16, Lines 47-48).
Regarding Claim 22, Claim 3 of Pat ‘153 discloses the system as claimed in claim 13, wherein said bone screw comprises an elongated groove devoid of threads that extends between the distal and proximal ends of said threaded shaft.
Regarding Claim 23, Claim 1 of Pat’ 153 discloses the system as claimed in claim 12, wherein said screw head has an underside with malleable protuberances that project toward the distal end of said threaded shaft (Column 17, Lines 3-5).
Regarding Present Claim 24, Claim 1 of Pat ‘153 discloses the system as claimed in claim 23, said fixation plate further comprising: 
a proximal face that opposes the underside of said screw head; and 
a distal face that faces away from the underside of said screw head, wherein said outer peripheral edge of said fixation plate extends between the proximal and distal faces thereof, and wherein said protrusions are spaced from one another around said outer peripheral edge of said fixation plate and extend distally beyond the distal face of said fixation plate (Column 16, Lines 62-67 and Column 17, Lines 1-2).
Regarding Present Claim 26, Claim 12 of Pat ‘153 discloses the system as claimed in claim 24, wherein said distal shaft section of said tubular shaft of said insertion tool comprises a plurality of spaced, elongated slots that extend along the length of said tubular shaft, wherein said spaced, elongated slots are open at a distal-most end of said tubular shaft, and wherein said spaced protrusions of said fixation plate are disposed within said spaced, elongated slots.
Regarding Present Claim 27, Claim 1 of Pat ‘153 discloses the system as claimed in claim 13, wherein said tubular shaft has a proximal shaft section having an inner diameter that closely matches an outer diameter of said screw head (Column 17, Lines 18-20).
Regarding Present Claim 28, Claim 1 of Pat ‘153 discloses the system as claimed in claim 13, wherein the central opening of said fixation plate has an outer perimeter, and wherein said fixation plate further comprises guide flanges positioned around the outer perimeter of the central opening for engaging said threaded shaft of said bone screw (Column 17, Lines 8-12).
Regarding Present Claim 33, Claim 1 of Pat’ 153 discloses a bone screw system comprising: 
a bone screw having a threaded shaft with a proximal end and a distal end, a screw head secured to the proximal end of said threaded shaft, and a tip located at the distal end of said threaded shaft (Column 16, Lines 45-48); 
a fixation plate coupled with said threaded shaft, said fixation plate having an outer peripheral edge, a central opening adapted to receive said threaded shaft, and protrusions that extend distally from said fixation plate (Column 16, Lines 49-52); and 
an insertion tool having a tubular shaft, wherein said bone screw is disposed within said tubular shaft, and wherein said tubular shaft has a distal shaft section having an inner surface with a retention structure that seats said outer peripheral edge of said fixation plate for retaining said fixation plate within said distal shaft section (Column 16, Lines 53-60).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-22, 27, 28, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varela (US PGPub 2010/0094356).
Regarding Claim 13, Varela teaches a bone screw system comprising: 
a bone screw (800) having a threaded shaft (804) with a proximal end and a distal end (Figure 9), a screw head (810) secured to the proximal end of said threaded shaft (Figure 9), and a tip located at the distal end of said threaded shaft (Figure 9); 
a fixation plate (802) coupled with said threaded shaft (804; Figure 9), said fixation plate (802) having an outer peripheral edge (see Figure 9), a central opening (832) adapted to receive said threaded shaft (see Figures 8-9), and protrusions (820) that extend distally from said fixation plate (802; see Figures 8-9); and 
an insertion tool (1400) having a tubular shaft (1402; Figure 14), wherein said bone screw (800) is disposed within said tubular shaft (1402; Figure 14), and wherein said tubular shaft (1402) has a distal shaft section (1202, 1302; Figure 14) having an inner surface with a groove that seats said outer peripheral edge of said fixation plate (802) for retaining said fixation plate within said distal shaft section (1202, 1302; Figure 15; Paragraph 0037-0038).
Regarding Claim 14, Varela teaches the system as claimed in claim 13, wherein said outer peripheral edge of said fixation plate (802) comprises a curved surface (see Figure 8-9).
Regarding Claim 15, Varela teaches the system as claimed in claim 14, wherein said outer peripheral edge of said fixation plate (802) has a ring shape (Figures 8-9).
Regarding Claim 16, Varela teaches the system as claimed in claim 15, wherein said groove (1202, 1302) seating said outer peripheral edge of said fixation plate comprises a ring-shaped groove (Figure 15).
Regarding Claim 17, Varela teaches the system as claimed in claim 13, wherein said outer peripheral edge of said fixation plate (800) and said groove seating said outer peripheral edge of said fixation plate form a snap-fit connection for securing said fixation plate at a distal end of said insertion tool (See Figure 15 in which the washer/fixation plate is fit into the deflectable tip of the insertion tool).
Regarding Claim 18, Varela teaches the system as claimed in claim 13, wherein said outer peripheral edge of said fixation plate (800) comprises at least one flat surface (see Figure 9 in which the washer/fixation plate (800) has a longitudinal slot which comprises at least one flat surface).
Regarding Claim 19, Varela teaches the system as claimed in claim 18, wherein said outer peripheral edge of said fixation plate (800) further comprises at least one curved surface (Figure 9).
Regarding Claim 20, Varela teaches the system as claimed in claim 13, wherein said tubular shaft (1402) of said insertion tool has a circular cross-section (see Figures 14-15).
Regarding Claim 21, Varela teaches the system as claimed in claim 13, wherein said tip located at the distal end of said threaded shaft of said bone screw comprises a self-tapping tip (See Figure 9 which has the elongated groove on the threaded portion for self tapping and see Paragraph 0023 and 0030 which states that the threaded portion is operable to screw into bone).
Regarding Claim 22, Varela teaches the system as claimed in claim 13, wherein said bone screw (800) comprises an elongated groove (see groove on threaded portion which does not have threads) in Figure 9) devoid of threads that extends between the distal and proximal ends of said threaded shaft (Figure 9).
Regarding Claim 27, Varela teaches the system as claimed in claim 13, wherein said tubular shaft (1402) has a proximal shaft section having an inner diameter that closely matches an outer diameter of said screw head (see Figures 13-15).
Regarding Claim 28, Varela teaches the system as claimed in claim 13, wherein the central opening (832; Figure 8) of said fixation plate has an outer perimeter (830; Figure 8), and wherein said fixation plate further comprises guide flanges (830; Paragraph 0030) positioned around the outer perimeter of the central opening (832) for engaging said threaded shaft (element 808 of shaft 804) of said bone screw (800; Figure 8).
Regarding Claim 33, Varela teaches a bone screw system comprising: 
a bone screw (800) having a threaded shaft (804) with a proximal end and a distal end, a screw head (810) secured to the proximal end of said threaded shaft (See Figure 8), and a tip located at the distal end of said threaded shaft (see Figure 8); 
a fixation plate (802) coupled with said threaded shaft (Figure 9), said fixation plate (802) having an outer peripheral edge (see Figures 8-9), a central opening (832) adapted to receive said threaded shaft (see Figure 9), and protrusions (820) that extend distally from said fixation plate (802; Figure 9); and 
an insertion tool (1400) having a tubular shaft (1402), wherein said bone screw (800) is disposed within said tubular shaft (1402; Figure 14), and wherein said tubular shaft (1402) has a distal shaft section having an inner surface with a retention structure (1202, 1302; Figure 15) that seats said outer peripheral edge of said fixation plate (802) for retaining said fixation plate (802) within said distal shaft section (see Figure 15).
Regarding Claim 34, Varela teaches the bone screw system as claimed in claim 33, wherein said retention structure (1202; Figure 15) is selected from the group consisting of grooves, depressions and rings (see Figure 15 in which the bulbous retention structure can be considered a groove, a depression, or a ring).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varela (US PGPub 2010/0094356) as applied to claim 12/13 above, and further in view of Paul (US PGPub 2005/0228387).
Regarding Claim 23, Varela teaches the system as claimed in claim 12, but fails to disclose wherein said screw head has an underside with malleable protuberances that project toward the distal end of said threaded shaft.
Paul teaches a fastening device (abstract) comprising a bone screw and fixation plate (Paragraph 0036-0038; Figure 7A-7C for illustration purposes), wherein protuberances extend between the surfaces of screw head and the fixation plate (Paragraph 0075-0076 and Figures 8A-8B), wherein the protuberances are malleable and configured to provide one or more tactile/audible signals (Paragraph 0075-0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protuberances of Varela, such that the protuberances are malleable, as taught by Paul, for the advantage of providing the protuberances to have some flex while entering the grooves of the fixation plate to give the user some tactile or audible feedback, thus alerting the user if the bone screw has been tightened too tight relative to the fixation plate to minimize damage to the bone, fixation plate, or both. (Paragraph 0076; Paul).


Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varela (US PGPub 2010/0094356) and Paul (US PGPub 2005/0228387) as applied to claim 23 above, and further in view of Daly (US PGPub 2008/0086131)
Regarding Claim 24, the combination of references disclosed above teaches the system as claimed in claim 23, wherein Varela discloses said fixation plate (802; Figure 8) further comprising: 
a proximal face (830) that opposes the underside of said screw head (810; Figure 9); and 
a distal face (face which has elements 820; Figure 9) that faces away from the underside of said screw head (810; Figure 9), wherein said outer peripheral edge of said fixation plate extends between the proximal and distal faces thereof (see Figure 9), and wherein said protrusions (820) are spaced from one another and extend distally beyond the distal face of said fixation plate (see Figure 9).
Varela fails to disclose that the protrusions are spaced from one another around said outer peripheral edge of said fixation plate since it appears from the Figures 9 of Varela that the protrusions are on the distal face of the fixation plate.
The Examiner notes that Paul discloses that the distribution of protrusions “may be varied according the radial distance from the center of the crown”, which extends out to the outer periphery of the crown (see Paragraph 0047-0052 and Figures 3A-3C). Furthermore, Daly discloses a fixation plate (210) in which the protrusions (212) are spaced from one another around said outer peripheral edge of said fixation plate (210) and extend distally beyond the distal face of the fixation plate.
Therefore, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to move the protrusions such that they are disposed along the outer peripheral edge of the fixation plate, as taught by Daly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 25, the combination of references disclosed above teaches the system as claimed in claim 24, wherein Valera and Paul teach said spaced protrusions of said fixation plate have lower ends having shapes selected from the group consisting of rounded lower ends, pointed lower ends, sharpened lower ends, oval lower ends, and square lower ends (see elements 820 of Valera in Figure 9 are disclosed as spikes) (see Paragraphs 0043-0045 of Paul).

Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the claimed feature of “wherein said spaced protrusions of said fixation plate are disposed within said spaced, elongated slots”. The slots taught by Valera are configured for flexing in order to couple to the fixation plate and not to house the protrusions since the protrusions of Valera are disposed outside the distal-most end of the tubular shaft.
Claims 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “wherein said fixation plate is located at the distal end of said threaded shaft and is spaced from said screw head”. The fixation plate of Valera is designed to be located in the proximal end of the threaded shaft when engaged with the insertion tool (see Figure 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771